sang j park won kyung o petitioners v commissioner of internal revenue respondent sang j park petitioner v commissioner of internal revenue respondent docket nos filed date p a south korean national and nonresident_alien had u s gambling winnings and interest_income that was not effec- tively connected with a u s trade_or_business held the treaty of friendship commerce and navigation u s -s kor verdate 0ct date jkt po frm fmt sfmt v files park sheila united_states tax_court reports art xi par b date u s t provides exceptions to the most-favored-nation treatment under art xi par and thus does not extend to south korean nationals the more favorable treatment regarding exemption from u s income_tax of gambling winnings as provided for in some bilateral income_tax treaties that the united_states has entered into with other foreign countries held further p’s gambling activities were not personal services or a u s trade_or_business thus the gambling income is not considered income that is effectively connected with a u s trade or busi- ness and is taxable under sec_871 held further the interest_income reported by a third-party u s national bank is excluded from federal_income_tax under sec_871 and as income from bank_deposits ps have not shown that the remaining interest_income is from deposits that qualify for u s tax exemption under sec_871 held further ps are liable for the accuracy-related_penalties under sec_6662 and b or denis m mcdevitt for petitioners erin k salel for respondent opinion cohen judge in these consolidated cases respondent determined a deficiency of dollar_figure in income_tax and an accuracy-related_penalty of dollar_figure with respect to the jointly filed federal_income_tax return of sang j park petitioner and won kyung o petitioner wife and a defi- ciency of dollar_figure in income_tax and an accuracy-related pen- alty of dollar_figure with respect to petitioner’s income_tax return unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules of prac- tice and procedure the issues for decision are whether petitioner’s and gambling winnings are subject_to tax under sec_871 whether petitioner’s gambling income is effectively connected with a u s trade_or_business whether the interest_income earned in and is subject_to tax and whether the sec_6662 accuracy-related pen- alties imposed should be sustained verdate 0ct date jkt po frm fmt sfmt v files park sheila park v commissioner background these cases were submitted fully stipulated under rule the stipulated facts are incorporated as our findings by this reference petitioners are married and are citizens and residents of the republic of south korea south korea and had south korean passports during the years at issue peti- tioners were nonresident_aliens in and ie they were not citizens of the united_states and neither had a permanent resident card green card petitioner has a social_security_number that he obtained while attending college in the united_states in the mid-1970s petitioner works as a full-time high-ranking business executive for a large chemical company in south korea peti- tioner’s employer pays for petitioners’ son to attend school in the united_states and for petitioners to travel to the united_states to visit their son petitioner wife also has other family living in the united_states during the years in issue petitioners traveled to the united_states for vacation and to visit family a number of times petitioner enjoys gambling and during these trips he frequented the pechanga resort casino pechanga in temecula california to play the slot machines petitioner gambled at pechanga on of the approximately days that he was in the united_states in and on of the approximately days that he was in the united_states in with respect to the gambling activity petitioner did not have a business plan and did not keep books_and_records petitioner did not use for gambling money that was needed to support his family petitioner wife had no involvement in any gambling or gaming activities in petitioner won slot machine jackpots of dollar_figure or more with total gambling winnings of dollar_figure pechanga withheld percent of the winnings for payment of federal_income_tax on three of those jackpots two jackpots of dollar_figure and one of dollar_figure for a total of dollar_figure withheld for taxes a report prepared by pechanga showed that peti- tioner had losses that exceeded his winnings by dollar_figure on date petitioner provided his social secu- rity number to pechanga and signed a form_w-9 request for taxpayer_identification_number and certification certi- fying that he was not subject_to backup withholding and that verdate 0ct date jkt po frm fmt sfmt v files park sheila united_states tax_court reports he was a u_s_person including a u s resident_alien in petitioner won slot machine jackpots of dollar_figure or more with total gambling winnings of dollar_figure pechanga withheld percent of the winnings for payment of federal_income_tax on three jackpots jackpots of dollar_figure dollar_figure and dollar_figure for a total of dollar_figure a report prepared by pechanga showed that petitioner had losses that exceeded his winnings by dollar_figure petitioner received from sources within the united_states other income that was not effectively connected with a u s trade_or_business in interest_income of dollar_figure capital_gain income of dollar_figure and dividend income of dollar_figure taxable at a rate of percent under the convention for the avoidance of double_taxation and the prevention of fiscal evasion with respect to taxes on income and the encouragement of international trade and investment u s - s kor art par a date u s t u s -korea income_tax treaty petitioner wife had no u s source income petitioners filed a form_1040 u s individual_income_tax_return for as married_filing_jointly prepared by a bookkeeping service petitioners did not report any gambling winnings or any associated expenses they did report peti- tioner’s other u s source income the payer of the interest_income was listed as bank of america in petitioner also received from sources within the united_states income that was not effectively connected with a u s trade_or_business interest_income of dollar_figure and dividend income of dollar_figure taxable at a rate of percent under the u s -korea income_tax treaty art par a petitioner filed a form_1040 for and reported the interest and dividend income_from_sources_within_the_united_states but he did not report the gambling income or any associated expenses the payer of dollar_figure of interest_income was listed as fedl home loan bk cons disc petitioner’s return was prepared by a certified_public_accountant pechanga reported petitioner’s jackpot winnings of dollar_figure or more to the internal_revenue_service irs on completed forms w-2g certain gambling winnings for and the irs examined the and tax returns and determined that petitioner received unreported gambling income of dollar_figure in and dollar_figure in the irs verdate 0ct date jkt po frm fmt sfmt v files park sheila park v commissioner did not receive reporting from third parties with respect to the interest_income of dollar_figure and dollar_figure as reported on the and tax returns respectively however the irs made adjustments to the interest_income as reported on the return to reflect information reported from third par- ties dollar_figure less dollar_figure withholding from wells fargo bank n a a u s national bank chartered and regulated by the office of the comptroller of the currency and dollar_figure from first clearing l l c the irs sent a notice_of_deficiency to peti- tioners on date for determined deficiencies and an accuracy-related_penalty with respect to on date the irs sent a notice_of_deficiency to peti- tioner for determined deficiencies and an accuracy-related_penalty with respect to the parties agree that petitioners are nonresident_aliens and that for both and form sec_1040 were erro- neously filed instead of form sec_1040nr u s nonresident_alien income_tax return discussion gambling winnings including slot machine winnings are gross_income see sec_61 871_f2d_204 1st cir 25_tc_106 in general interest dividends rents salaries wages premiums annuities compensations remunerations emoluments and other fixed_or_determinable_annual_or_periodical_gains_profits_and_income that are received by a nonresident_alien from sources within the united_states and that are not effectively connected with a u s trade_or_business are subject_to a 30-percent tax sec_871 gambling winnings paid to a nonresident_alien fall within this provision with limited exceptions see sec_871 122_tc_404 barba v united_states cl_ct the parties agree that petitioner’s u s gambling winnings are consid- ered u s source income generally a recreational or casual gambler’s gross_income from a wagering_transaction should be calculated by sub- tracting the bets placed to produce the winnings not as a deduction in calculating adjusted_gross_income or taxable_income but as a preliminary computation in determining verdate 0ct date jkt po frm fmt sfmt v files park sheila united_states tax_court reports gross_income see lutz v commissioner tcmemo_2002_89 a recreational gambler who plays the slot machines rec- ognizes a wagering gain_or_loss at the time tokens are redeemed and the taxpayer can definitely calculate the amount above or below basis the wager realized see shollenberger v commissioner tcmemo_2009_306 sec_6001 and the regulations thereunder require tax- payers to keep permanent records sufficient to substantiate the amounts of income deductions and credits shown on their tax returns sec_1_6001-1 income_tax regs peti- tioner did not keep books_and_records with respect to his gambling activities petitioner’s slot machine jackpot winnings of dollar_figure or more for the years in issue are included in the record but petitioners have not supplied evi- dence with respect to the wagering money used to generate the winnings on a per-session basis or otherwise a nonresident generally cannot deduct or offset gambling_losses against gambling winnings see sec_873 barba v united_states supra cf sec_165 shollenberger v commissioner supra gambling_losses other than in the trade_or_business of gambling are allowable if at all as itemized_deductions in calculating taxable_income mack v commissioner tcmemo_1969_26 losses_incurred other than in the trade_or_business of gambling are allowable for u s citizens or aliens residing in the united_states to the extent of the gambling winnings affd 429_f2d_182 6th cir thus a nonresident_alien who is not engaged in gambling as a business within the united_states is subject_to tax under sec_871 on gross_income from gambling without a deduction for gambling_losses gambling when gambling winnings of dollar_figure or more from a bingo_game or slot machine play are paid the payer is required to inform the irs of the payments see sec_6041 sec a temporary income_tax regs fed reg date see also lyszkowski v commissioner tcmemo_1995_235 describing the information reporting requirements for slot machine jackpots affd without published opinion 79_f3d_1138 3d cir in determining the amount won from such games for a bingo_game or slot machine play the amount wagered is not deducted see sec b and temporary income_tax regs supra verdate 0ct date jkt po frm fmt sfmt v files park sheila park v commissioner for nonresident_aliens sec_1441 generally requires the payer of gambling winnings to withhold from such items a tax equal to percent and to submit the amounts with- held to the irs the withholding entity also must file a form 1042-s foreign person’s u s source income subject_to_withholding with the irs to report these gambling winnings and provide a copy of the form to the recipient for whom the form is prepared see sec_1_1461-1 and c income_tax regs the tax and withholding requirements apply to u s source gambling winnings of nonresident_alien individuals unless the proceeds are exempt under provisions not relevant here or a treaty provision applies see sec_894 when interpreting a treaty we begin with the text of the treaty and the context in which the written words are used e airlines inc v floyd 499_us_530 457_us_176 the plain words of the treaty control unless their effect is contrary to the intent of the signatories sumitomo shoji am inc v avagliano supra pincite 90_tc_802 the words of a treaty are to be interpreted according to their ordinary meaning as under- stood in the public law of nations amaral v commissioner supra pincite where the internal_revenue_code provides for the taxation of income whatever basis there may be for relieving the tax must be found in the words or implications of the treaty 373_us_49 cf 690_f2d_169 the u s -korea income_tax treaty entered into force on date article paragraph of this treaty pro- vides a resident of one of the contracting states may be taxed by the other contracting state on any income from sources within that other con- tracting state and only on such income subject_to any limitations set forth in this convention for this purpose the rules set forth in article source_of_income shall be applied to determine the source_of_income article paragraph of the u s -korea income_tax treaty provides that income not otherwise addressed as is the case with gambling income shall be determined by each of the contracting states in accordance with its own law verdate 0ct date jkt po frm fmt sfmt v files park sheila united_states tax_court reports the u s -korea income_tax treaty does not establish an exemption from tax for south korean residents with respect to u s gambling income and there is no provision permit- ting south korean residents to deduct gambling_losses or to otherwise net gambling_losses against gambling winnings accordingly petitioner’s gambling winnings are taxable under sec_871 and no deductions are permitted for gambling_losses petitioners do not argue that petitioner’s gambling income is not taxable under the u s -korea income_tax treaty but they contend that the treaty of friendship commerce and navigation u s -s kor art xi date u s t fcn treaty entitles them to exemption from u s tax on the gambling income the fcn treaty is one of a series of friendship commerce and navigation treaties that the united_states signed with various countries after world war ii the treaties were ini- tially negotiated for the purpose of encouraging american investment abroad but also secured reciprocal rights that granted protection to foreign businesses and individuals operating in the united_states see 863_f2d_1135 3d cir citing walker treaties for the encouragement and protection of foreign investment present united_states practice am j comp l 643_f2d_353 5th cir south korea and the united_states signed the fcn treaty with the goals of strengthening the bonds of peace and friendship traditionally existing between each other and of encouraging closer economic and cultural relations between their peoples fcn treaty proclamation article xi paragraph of the fcn treaty provides nationals and companies of either party shall in no case be subject within the territories of the other party to the payment of taxes fees or other charges imposed upon or applied to income capital_transactions activities or any other object or to requirements with respect to the levy and collection thereof more burdensome than those borne by nationals residents and companies of any third country this provision extends most-favored-nation status to nationals and companies of south korea and the united_states a most-favored-nation status assures nationals of the verdate 0ct date jkt po frm fmt sfmt v files park sheila park v commissioner other signatory treatment equivalent to the most favorable treatment afforded any other foreign nationals see macnamara v korean air lines supra pincite3 within the same article paragraph b applies reserva- tions to this most-favored-nation provision each party reserves the right to a extend specific tax advantages on the basis of reciprocity b accord special tax advantages by virtue of agreements for the avoidance of double_taxation or the mutual protection of revenue and c apply special provisions in allowing to non-residents exemptions of a personal nature in connection with income and inheritance taxes petitioners maintain that because residents of certain third countries would not be subject_to tax on gambling winnings from within the united_states under bilateral income_tax treaties that those countries have entered with the united_states the most-favored-nation provision of fcn treaty article xi paragraph entitles them to federal_income_tax exemption petitioners refer to irs publication with- holding of tax on nonresident_aliens and foreign entities and the section addressing other income which states gambling income of residents as defined by treaty of the following for- eign countries is not taxable by the united_states austria czech republic denmark finland france germany hungary ireland italy japan latvia lithuania luxembourg netherlands russian federation slovak republic slovenia south africa spain sweden tunisia turkey ukraine and the united kingdom respondent asserts that the reservations of fcn treaty article xi paragraph b apply to preclude application of the most-favored-nation provision of fcn treaty article xi para- graph and that petitioner’s u s gambling income is sub- ject to u s income_tax certain foreign countries including japan have entered into income_tax treaties with the united_states that have treaty benefits excluding u s gambling income from the fed- eral taxable_income of their residents see convention for the avoidance of double_taxation and the prevention of fiscal evasion with respect to taxes on income u s -japan date tax_treaties cch par u s -japan income_tax treaty the senate report from the committee on foreign relations stated that the principal purposes of the u s - japan income_tax treaty are to reduce or eliminate double verdate 0ct date jkt po frm fmt sfmt v files park sheila united_states tax_court reports taxation of income earned by residents of either country from sources within the other country to prevent avoidance or evasion of the taxes of the two countries to promote close economic cooperation between the two countries and to eliminate possible barriers to trade and investment caused by overlapping taxing jurisdictions of the two countries see senate comm on foreign relations s exec rept pincite article paragraph of the u s -japan income_tax treaty provides items of income beneficially owned by a resident of a contracting state wherever arising not dealt with in the foregoing articles of this conven- tion shall be taxable in that contracting state the u s department of the treasury technical explanation of the u s -japan income_tax treaty date tax_treaties cch par states that examples of items of income covered by article include income from gambling punitive but not compensatory_damages covenants not to com- pete and income from certain financial instruments to the extent derived by persons not engaged in the trade_or_business of dealing in such instruments fcn treaty article xi paragraph b expressly reserved the right to extend specific tax advantages on the basis of reciprocity and accord special tax advantages by virtue of agreements for the avoidance of double_taxation or the mutual protection of revenue this reservation encompasses the more favorable treatment with respect to federal_income_tax of u s gambling winnings as extended to japan and other relevant countries through the bilateral income_tax treaties the most-favored-nation provision under article xi paragraph of the fcn treaty is thus not available when the reservations of paragraph b apply we conclude that the plain language of the fcn treaty does not extend to petitioners the more favorable treatment-fed- eral income_tax exemption-with respect to gambling winnings as provided for in the relevant bilateral income_tax treaties between the united_states and other countries verdate 0ct date jkt po frm fmt sfmt v files park sheila park v commissioner trade_or_business_within_the_united_states petitioners argue that if a treaty provision does not exempt the gambling winnings from income_tax then the income is from personal services of petitioner and taxable as income effectively connected with a u s trade_or_business income of a nonresident_alien_individual that is effectively connected with the conduct_of_a_trade_or_business in the united_states is generally subject_to tax in the same manner and at the same rates as that of a u_s_person see sec_871 the phrase trade_or_business_within_the_united_states generally includes the performance of personal serv- ices within the united_states at any time within the taxable_year sec_864 deductions are allowed to the extent that they are related to effectively_connected_income see sec_873 sec_165 provides that gambling_losses may be deducted against gambling winnings income petitioners rely on robida v commissioner tcmemo_1970_86 affd 460_f2d_1172 9th cir to support their position that petitioner’s gambling winnings is income from personal services robida addressed earned_income under sec_911 regarding foreign_earned_income and taxation of u s citizens or residents petitioners con- tend that the term earned_income in sec_911 incorporates the same language as in sec_864 and the regulations as income attributable to ‘services per- formed’ and is certainly consistent with the definition of income from personal services used in sec_864 the issue in robida was whether the taxpayer a citizen_of_the_united_states earned_income abroad with respect to his slot machine winnings for purposes of the foreign_earned_income_exclusion for u s citizens under sec_911 it was determined that the taxpayer’s diligent application of an unusual skill or knowledge gained during his previous employment with a manufacturer of slot machines resulted in earned_income as compared to assuming risk and win- ning the income in a game of chance robida v commis- sioner f 2d pincite5 petitioner exhibited no such use of personal skills or strategies when he played the slot machines thus peti- tioners’ reliance on robida to claim that the gambling winnings were derived from the performance of personal verdate 0ct date jkt po frm fmt sfmt v files park sheila united_states tax_court reports services is misplaced petitioner’s gambling winnings income is not income from personal services petitioners did not initially argue that petitioner’s gam- bling activity constituted a trade_or_business but respondent addressed this issue in his opening brief in their reply brief petitioners argued that petitioner’s gambling activities were a trade_or_business because petitioner had a profit_motive in playing slot machines and petitioner was willing to commit the capital necessary to carry out his gambling activity to be engaged in a trade_or_business within the meaning of sec_1402 an individual must be involved in an activity with continuity and regularity and the primary pur- pose for engaging in the activity must be for income or profit 480_us_23 if one’s gambling activity is pursued full time in good_faith and with regularity to the production_of_income for a livelihood and is not a mere hobby it is a trade_or_business id cases using the groetzinger standard have analyzed the taxpayer’s gambling activities with regard to regulations promulgated under sec_183 to identify activities not engaged in for profit see eg chow v commissioner tcmemo_2010_48 hastings v commissioner tcmemo_2009_69 merkin v commissioner tcmemo_2008_146 whether the taxpayer engages in an activity with the pri- mary purpose of making a profit is a question of fact to be resolved on the basis of all the facts and circumstances in a particular case 72_tc_411 affd without published opinion 647_f2d_170 9th cir sec_1_183-2 income_tax regs sec_1_183-2 income_tax regs provides a nonexclusive list of relevant factors to be weighed when considering whether a taxpayer is engaged in an activity for profit the relevant factors are the manner in which the taxpayer carried on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity in the activity may appreciate in value the success of the taxpayer in carrying on other activities for profit the tax- payer’s history of income or losses with respect to the activity the amount of occasional profits if any that are earned from the activity the financial status of the tax- payer and whether elements of personal pleasure or the expectation that the assets used verdate 0ct date jkt po frm fmt sfmt v files park sheila park v commissioner recreation are involved in the activity no one factor is deter- minative of whether an activity is engaged in for profit 722_f2d_695 11th cir affg 78_tc_471 golanty v commissioner supra pincite sec_1_183-2 income_tax regs petitioners do not address the factors of sec_1_183-2 income_tax regs and do not persuade us that petitioner’s primary purpose for engaging in the gambling activity was for income or profit petitioners have not shown that peti- tioner’s gambling activities are a trade_or_business_within_the_united_states interest_income the parties have stipulated that petitioners earned u s source interest_income in and that was not effec- tively connected with a u s trade_or_business petitioners contend that the interest_income is excludable from tax as simple interest on deposits under sec_871 and a respondent requested information from petitioners to dem- onstrate that the interest_income was from bank_deposits to be considered earnings from deposits as petitioners con- tend in their brief petitioners state that they are still attempting to provide this evidence but it is quite apparent from the face of the tax_return that this is bank interest and nothing more respondent asserts that petitioners have failed to present credible_evidence regarding the type of interest_income received in and respondent concedes that article paragraph of the u s -korea income_tax treaty pro- vides for a reduced_tax_rate of percent on the interest_income for and but respondent contends that it is not excludable from federal_income_tax sec_871 generally provides that a tax of per- cent is imposed as relevant here on interest that a non- resident_alien individual receives from sources within the united_states provided that the income is not effectively connected with the conduct of a u s trade_or_business article paragraph of the u s -korea income_tax treaty provides that for interest_income the tax_rate i sec_12 percent instead of percent sec_871 and provides an exception for interest on deposits that is not effectively con- verdate 0ct date jkt po frm fmt sfmt v files park sheila united_states tax_court reports nected with a trade_or_business_within_the_united_states sec_871 provides for purposes of paragraph the term deposit means amounts which are- a deposits with persons carrying on the banking business b deposits or withdrawable accounts with savings institutions char- tered and supervised as savings and loan or similar associations under federal or state law but only to the extent that amounts paid or cred- ited on such deposits or accounts are deductible under sec_591 determined without regard to sec_265 and sec_291 in computing the taxable_income of such institutions and c amounts held by an insurance_company under an agreement to pay interest thereon petitioners reported interest_income on the and tax returns that was not reported to the irs by the payers listed on the returns in the notice_of_deficiency respondent adjusted the interest_income to reflect reporting from third parties that had not been reported on the tax returns including interest_income that was reported to the irs by wells fargo n a a u s national banking institution although petitioners did not supply evidence with respect to the interest_income from wells fargo n a it was the bank that directly reported the interest_income to the irs the interest_income from wells fargo n a was erroneously included by respondent in the adjusted amount because it is excludable as deposits with persons carrying on the banking business see sec_871 and interest_income for was reported from another third party first clearing l l c but this entity is not a u s chartered national bank and petitioners have not shown that this interest_income qualifies for an exception from tax see rule a petitioners have been unable to supply documentation with respect to the interest_income they reported on the tax returns to demonstrate the reported interest_income is from deposits as defined in sec_871 to be excepted from tax under sec_871 and tax returns do not estab- lish the truth of the facts stated therein 103_tc_428 71_tc_633 62_tc_834 the and interest_income except the excludable interest_income from verdate 0ct date jkt po frm fmt sfmt v files park sheila park v commissioner wells fargo n a is subject_to income_tax at the rate of percent according to the provisions of the u s -korea income_tax treaty sec_6662 penalties petitioners contest the imposition of accuracy-related pen- alties for the years in issue sec_6662 and b and imposes a 20-percent accuracy-related_penalty on any underpayment of federal_income_tax attributable to a tax- payer’s negligence or disregard of rules or regulations or substantial_understatement_of_income_tax sec_6662 defines negligence as including any failure to make a reason- able attempt to comply with the provisions of the internal_revenue_code and defines disregard as any careless reck- less or intentional disregard disregard of rules or regula- tions is careless if the taxpayer does not exercise reasonable diligence to determine the correctness of a return position that is contrary to rules or regulations sec_1_6662-3 income_tax regs disregard of rules or regulations is reck- less if the taxpayer makes little or no effort to determine whether a rule_or_regulation exists id there is a substantial_understatement_of_income_tax if the amount of the understatement exceeds the greater of per- cent of the tax required to be shown on the return or dollar_figure sec_6662 under sec_7491 the commissioner bears the burden of production with regard to penalties and must come for- ward with sufficient evidence indicating that it is appropriate to impose penalties see 116_tc_438 however once the commissioner has met the burden of production the burden_of_proof remains with the taxpayer including the burden of proving that the pen- alties are inappropriate because of reasonable_cause or substantial_authority under sec_6664 see rule a higbee v commissioner supra pincite respondent has met the burden of production by showing that petitioners’ failure to report gambling and interest_income for the years in issue resulted in understatements of their income_tax for the years in issue by more than dollar_figure and by more than percent of the tax required to be shown on the returns verdate 0ct date jkt po frm fmt sfmt v files park sheila united_states tax_court reports the accuracy-related_penalty under sec_6662 is not imposed with respect to any portion of the underpayment as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 higbee v commissioner supra pincite the decision as to whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all of the pertinent facts and cir- cumstances sec_1_6664-4 income_tax regs cir- cumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the relevant facts and cir- cumstances including the experience knowledge and edu- cation of the taxpayer id reliance on professional advice may constitute reasonable_cause and good_faith if under all the circumstances such reliance was reasonable and the tax- payer acted in good_faith see 469_us_241 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 sec_1_6664-4 income_tax regs in order for reliance on professional advice to excuse a taxpayer from negligence the taxpayer must show that the profes- sional had the requisite expertise as well as knowledge of the pertinent facts to provide informed advice on the subject matter see 43_f3d_788 2d cir affg tcmemo_1993_621 freytag v commissioner supra pincite petitioners contend that they could reasonably rely on pechanga to follow the law and on the tax preparer to prop- erly report the gambling winnings income pechanga did not withhold the 30-percent tax from all of petitioner’s gambling winnings and reported the winnings on forms w2-g how- ever petitioner signed a form_w-9 in that erroneously represented his status for withholding purposes petitioners have failed to provide any evidence concerning information provided to or advice received from their tax_return pre- parers and or other professionals petitioner was educated in the united_states and is a high- ranking executive at a large chemical company these factors tend to weigh against petitioners’ claim of reasonable_cause and good_faith with respect to all or part of the underpay- ments verdate 0ct date jkt po frm fmt sfmt v files park sheila park v commissioner we conclude that petitioners’ underpayments of federal_income_tax were the result of negligence or disregard of rules or regulations under sec_6662 and b we also con- clude that petitioners have not shown that they had reason- able cause for and acted in good_faith regarding the under- payments thus we sustain the irs determination that peti- tioners are liable for the penalties for and under sec_6662 we have considered all arguments of the parties and to the extent not mentioned they are moot or without merit to reflect concessions and our conclusions stated above decisions will be entered under rule f verdate 0ct date jkt po frm fmt sfmt v files park sheila
